Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-19-00602-CV

  Christopher John LOCASCIO, Matthew Locascio, Remy John Locascio, and Sara Locascio,
                                    Appellants

                                                  v.

    Manuel ZAMORA, Jr., Amelia Zamora, and James W. Volberding, Receiver for Charles
                                     Locascio,
                                     Appellees

                    From the 166th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018-CI-19983
                           Honorable Norma Gonzales, Judge Presiding

PER CURIAM

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: March 11, 2020

DISMISSED

           On February 23, 2020, appellee James Volberding filed “Receiver’s Agreed Motion to

Dismiss and to Vacate Judgment.” The motion, which is signed by counsel for all of the parties,

states that the parties request that the court dismiss the instant appeal with prejudice and vacate the

judgment in the related appeal No. 04-19-00695-CV, pursuant to the parties’ mediated settlement

agreement. Accordingly, we grant the motion and dismiss the instant appeal. See TEX. R. APP. P.

42.1(a).

                                                   PER CURIAM